I115th CONGRESS1st SessionH. R. 721IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Ms. Jenkins of Kansas (for herself, Mr. Blumenauer, Mr. Rodney Davis of Illinois, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the railroad track maintenance credit. 
1.Short titleThis Act may be cited as the Building Rail Access for Customers and the Economy Act or the BRACE Act. 2.Extension of the railroad track maintenance credit (a)In generalSection 45G(f) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2017. 
(b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2016. 